     Case 1:19-cv-01456-NONE-JLT Document 17 Filed 09/11/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA
10

11    ALEJANDRO MADRID,                              Case No. 1:19-cv-01456-JLT (PC)
12                        Plaintiff,                 FINDINGS AND RECOMMENDATIONS
13                                                   TO DISMISS CLAIMS AND
             v.
                                                     DEFENDANTS
14    H. ANGLEA, et al.,
                                                     14-DAY DEADLINE
15                        Defendants.
                                                     Clerk of the Court to assign a District Judge
16

17          On July 14, 2020, the Court screened Plaintiff’s first amended complaint and found that it
18   states cognizable claims against Defendant Anglea in his individual capacity, but not against
19   Defendants Toubeaux or Voong. (Doc. 12.) The Court further found that the complaint’s equal
20   protection, retaliation, and official-capacity claims were not cognizable. (Id.) The Court therefore
21   directed Plaintiff to file a second amended complaint curing the deficiencies in his pleading or to
22   notify the Court that he wishes to proceed only on the claims found cognizable. (Id. at 11-12.)
23          On September 8, 2020, Plaintiff filed a notice “that he wishes to proceed only on the
24   claims found cognizable by the court.” (Doc. 15.) Accordingly, and for the reasons set forth in the
25   Court’s screening order (Doc. 12), the Court RECOMMENDS that:
26                1. Defendants Toubeaux and Voong be DISMISSED; and,
27                2. Plaintiff’s claims against Defendants Toubeaux and Voong and his equal
28                   protection, retaliation, and official-capacity claims be DISMISSED.
     Case 1:19-cv-01456-NONE-JLT Document 17 Filed 09/11/20 Page 2 of 2


 1   The Court DIRECTS the Clerk of the Court to assign a district judge to this action.

 2          These Findings and Recommendations will be submitted to the United States District

 3   Judge assigned to this case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within 14 days of

 4   the date of service of these Findings and Recommendations, Plaintiff may file written objections

 5   with the Court. The document should be captioned, “Objections to Magistrate Judge’s Findings

 6   and Recommendations.” Failure to file objections within the specified time may result in waiver

 7   of rights on appeal. Wilkerson v. Wheeler, 772 F.3d 834, 839 (9th Cir. 2014) (citing Baxter v.

 8   Sullivan, 923 F.2d 1391, 1394 (9th Cir. 1991)).

 9
     IT IS SO ORDERED.
10

11      Dated:     September 10, 2020                         /s/ Jennifer L. Thurston
                                                       UNITED STATES MAGISTRATE JUDGE
12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28

                                                       2
